EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-3, 8-13, 16-20 & 27-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In all cases of bone formation, reformation or stimulation, no device exists that quantitatively measures and reports the state, condition or rate of bone healing (Para 0005 of the Specification of the Applicant as originally filed). 
The invention of the Applicant relates to devices, systems and/or methods for monitoring and reporting on all phases of the healing process and uses sensor data from a target site on a bone to produce a quantitative output (Para 0006).
The present invention solves the above-described problem in the prior art, and an object of the present invention is to provide accurate analysis where valid data (Para 0090) is used in determining the patient’s healing state and healing trends (Para 0091).
The prior art fails to teach or suggest a testing apparatus, the following limitations when the claim is taken as a whole:
Claim 1: “verifying a sensor mode from the time-domain features and/or the frequency-domain features that specifies whether the receiver is the first external 
Claim 10:  “verify a sensor mode from the time-domain features and/or the frequency-domain features that specifies whether the receiver is the first external transducer or the receiver is a second skin-applied external transducer”, “classify the digital signal data based on the sensor mode” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Sarvazyan et al. (U.S. Patent Application 2003/0092990 A1) –  Sarvazyan teaches methods and apparatus are disclosed for non-invasive bone evaluation based on a broadband ultrasonic transducer emitting a train of ultrasonic wave packets of multiple carrier frequencies ranging from about 50 kHz to about 2 MHz. Receiving broadband ultrasonic transducer accepts broadband ultrasonic signal propagated through the bone. Computer processing means provide for data analysis and feature extraction allowing diagnostic evaluation of the bone, including comparing the features of the received signal to a database of known bone conditions.
The prior art fails to teach or suggest the following limitations when the claim is taken as a whole:
“verifying a sensor mode from the time-domain features and/or the frequency-domain features that specifies whether the receiver is the first external ultrasound transducer or the receiver is a second external ultrasound transducer”, 

Kim et al. (U.S. Patent Application 2005/0075846 A1) – Kim teaches methods and recordable media for monitoring structural health conditions. The invention of Kim provides a method for interrogating a damage of a host structure using a diagnostic network patch (DNP) system having patches. An interrogation module partitions the plurality of patched in subgroups and measures the sensor signals generated and received by actuator and sensor patches, respectively. Then, a process module loads sensor signal data to identify Lamb wave modes, determine the time of arrival of the modes and generate a tomographic image. It also determines distribution of other structural condition indices to generate tomographic images of the host structure. A set of tomographic images can be stacked to generate a hyperspectral tomography cube. A classification module generates codebook based on K-mean/Learning Vector Quantization algorithm and uses a neural-fuzzy-inference system to determine the type of damages of the host structure.
The prior art fails to teach or suggest the following limitations when the claim is taken as a whole:
“verifying a sensor mode from the time-domain features and/or the frequency-domain features that specifies whether the receiver is the first external ultrasound transducer or the receiver is a second external ultrasound transducer”, 

Jundt et al. (U.S. Patent 2013/0138017 A1) – Jundt teaches a bone distraction device applies guided incremental forces to opposing bone segments for the purpose of generating native bone in an osteotomy site (distraction osteogenesis). The bone distraction device automatically adjusts the rate of the distraction utilizing feedback received from the ultrasound transducer and other sensors, using an adaptive decision algorithm(s). A wireless transmitter allows for remote guidance, feedback and monitoring.
The prior art fails to teach or suggest the following limitations when the claim is taken as a whole:
“verifying a sensor mode from the time-domain features and/or the frequency-domain features that specifies whether the receiver is the first external ultrasound transducer or the receiver is a second external ultrasound transducer”, “classifying the digital signal data based on the sensor mode” and other intervening limitations.

Pernisa et al. (U.S. Patent 2014/0155748 A1) – Pernisa teaches an apparatus for assessing the condition of the bone tissue in a patient's bone region, comprising an ultrasound device that has a means for transmitting/receiving ultrasounds along a plurality of ultrasound propagation lines arranged for achieving the bone region, and for receiving in response from the bone region a plurality of raw reflected ultrasound signals; a means for generating an ultrasound signal, a sonographic image formation means for forming a sonographic image of the bone region, starting from the raw reflected ultrasound signals; a means for extracting at least one frequency spectrum starting from at least one part of said plurality of raw reflected ultrasound signals coming from corresponding points of the bone region, each having a plurality of harmonic components whereinto each frequency of the frequency range an intensity is associated (A) of a portion of one of the raw reflected ultrasound signals. 
The prior art fails to teach or suggest the following limitations when the claim is taken as a whole:
“verifying a sensor mode from the time-domain features and/or the frequency-domain features that specifies whether the receiver is the first external ultrasound transducer or the receiver is a second external ultrasound transducer”, “classifying the digital signal data based on the sensor mode” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793